DETAILED ACTION
This office action is in response to amendments filed on 11/08/2021.
Claims 1-18 are pending of which claims 1, 12, and 17 are independent claims.
The present application is being examined under AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1, 5-6, 8-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20200288482 to Yi (hereinafter “Yi”) in view of US. Pub. 20180212736 to Chatterjee (hereinafter “Chatterjee”).


Regarding claim 1.(Currently Amended) An Uplink Control Information (UCI) transmission method (Yi, see paragraph [0045], FIG. 4, a region for UL control channel indicates a transmission area of a physical uplink control channel (PUCCH) for uplink control information (UCI)transmission  ), comprising: transmitting, by a mobile terminal, the UCI on M first time-domain resources of the K first time-domain resources; wherein K is an integer greater than 1, M is a positive Yi, see paragraph[0306], configuration of the first and second   time-domain depends on the scheduling information of the time-domain resources, and the  size of time-domain may depend on number of slots scheduled for the  time domain, for example, using the legacy allocation without using spacing, if one slot is used, time-domain size may become 2 OFDM symbols; if 2 slots are used, time-domain  size may become 4 OFDM symbols; if 4 slots are used, time-domain size may become 8 OFDM symbols; and the time domains may be configured with the same or different number of OFDM symbols). 

However, Yi does not explicitly teach in a case that at least one first time-domain resource of K first time-domain resources aggregated in a time domain on an uplink data channel conflicts with a second time-domain resource on an uplink control channel for carrying UCI. However, Chatterjee in the same or similar field of endeavor teaches in a case that at least one first time-domain resource of K first time-domain resources aggregated in a time domain on an uplink data channel conflicts with a second time-domain resource on an uplink control channel for carrying UCI (Chatterjee, see paragraph [0060],  during time-domain resource configurations,  the CSS-RAR and CSS-Paging may be mapped to a subset of PRBs within the same NB, and when a Paging Occasion (PO) or the time-resources for M-PDCCH with respect to the PO fall within the RAR window for a UE such that UE may need to monitor M-PDCCH for potential RAR as well as paging transmissions; and  if aggregation of CSS-RAR and CSS-Paging are mapped to different NBs, the UE may need to prioritize between RAR and paging for the subframes with time-domain conflict in case the UE only supports reception on a single NB at a given time instance, in other words, for the latter case of resource aggregation, in order to avoid uplink conflict the CSS-RAR and CSS-Paging with UCI, resources are prioritized for transmission). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chatterjee into Yi’s system/method because it would allow aggregation level (AL) used for M-PDCCH for paging can be fixed to the maximum AL (AL=24), and the M-PDCCH-PRB set used for the CSS-paging may be fixed to 6 PRBs of an NB).  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve minimization of the number of repetitions needed for transmitting an M-PDCCH for scheduling paging messages and thereby help reduce UE power consumption incurred due to monitoring for paging messages (Chatterjee; [0100]).

Regarding claim 5. (Currently Amended) The method according to claim 1, wherein, data packets carried by different ones of the K first time-domain resources are the same (Yi, see paragraph[0306], a  time-domain size may depend on number of slots, for example, if one slot is used, time-domain size may become 2 OFDM symbols; if 2 slots are used, time-domain  size may become 4 OFDM symbols; if 4 slots are used, time-domain size may become 8 OFDM symbols; and a number of time domains may be configured with the same number of OFDM symbols)  

Regarding claim 6. (Currently Amended) The method according to claim 1, wherein, transmitting, by the mobile terminal, the UCI on M first time- domain resources of the K first time-domain resources Yi, see paragraph [0045], FIG. 4, a region for UL control channel indicates a transmission area of a physical uplink control channel (PUCCH) for uplink control information (UCI) transmission, comprises: puncturing data on each of the M first time-domain resources; transmitting the UCI carried on a punctured resource of each of the M first time-domain resources (Yi,  see paragraphs [0106], data rate matching may not be performed and common or group common control may perform puncturing instead on one of the resources).

Regarding claim 8. (Currently Amended) The method according to claim 1, wherein, data packets carried by different ones of the K first time-domain resources are the same and M is equal to K; transmitting, by the mobile terminal, the UCI on the M first time-domain resources of the K first time-domain resources (Yi,  see paragraphs [0045], FIG. 4, a subframe contains 14 symbols in one TTI, the subframe includes DL control channel in the first symbol, and UL control channel in the last symbol; a region for DL control channel indicates a transmission area of a physical downlink control channel (PDCCH) for Downlink control information (DCI) transmission, and a region for UL control channel indicates a transmission area of a physical uplink control channel (PUCCH) for uplink control information (UCI) transmission), comprises: transmitting, by the mobile terminal, a first data packet carried on the M first time-domain resources of the K first time-domain resources, wherein the first data packet is a data packet generated by performing rate-matching on (Yi,  see paragraphs [0104-0106], one of the following options may be considered for data rate matching: data rate matching may always be performed on the common or group common control channel; data rate matching may be performed only on the resource used by the detected common or group common control channel(s), or data rate matching may not be performed and common or group common control may perform puncturing).

Regarding claim 9. (Currently Amended) The method according to claim 1, wherein, a plurality of second time-domain resources conflict with the K first time-domain resources, each second time-domain resource of the plurality of second time- domain resources is used to carry a UCI; transmitting, by the mobile terminal, the UCI on the M first time-domain resources of the K first time-domain resources, comprises: transmitting, by the mobile terminal, a second data packet on the M first time- domain resources of the K first time-domain resources, wherein the second data packet comprises a UCI carried by the plurality of second time-domain resources (Yi, see paragraph[0306], a UE uses time resources indicated by DL scheduling or UL grant, and in order to schedule one or more  Time-domain resource block group (RBG) the following concept applies: OFDM symbols may be grouped to a time-domain RBG, and individual resource mapping per each time-domain RBG may be considered; one example of time-domain RBG is to use mini-slot size, time-domain RBG size may depend on number of slots, for example, if one slot is used, time-domain RBG size may become 2 OFDM symbols; if 2 slots are used, time-domain RBG size may become 4 OFDM symbols; if 4 slots are used, time-domain RBG size may become 8 OFDM symbols; instead of bitmap of each time-domain RBG, similar to frequency domain resource allocation, within each time-domain RBG, one or more OFDM symbols may be selected for scheduling by adding a few bits which are commonly applied to all time-domain RBGs).
  
Regarding claim 10. (Currently Amended) The method according to claim 1, wherein, each of the K first time-domain resources is a slot (Yi, see paragraph[0306], a  Time-domain resource block group (RBG) concept  or simply a time-domain resource is where  OFDM symbols may be grouped to a time-domain; one example of time-domain RBG is to use mini-slot size, time-domain RBG size may depend on number of slots, for example, if one slot is used, time-domain RBG size may become 2 OFDM symbols; if 2 slots are used, time-domain RBG size may become 4 OFDM symbols, etc.). 

Regarding claim 11. (Currently Amended) The method according to claim 1, wherein, the second time-domain resource is a time-domain resource carrying a short Physical Uplink Control Channel (PUCCH) (Yi, see paragraph [0250], there are long or short PUCCH, and the UE may select PUCCH format dynamically depending on slot type, some further considerations may be necessary, generally, long PUCCH format may be designed so that it may be rate matched around short PUCCH resources and UE may select short PUCCH. Note: slots define a time-domain).

Regarding claim 12. (Currently Amended) A mobile terminal, comprising: a transmitting circuit used for, in a case that at least one first time-domain resource of K first time-domain resources aggregated in a time domain on an uplink data channel conflicts with a second time-domain resource on an uplink control channel for carrying Uplink Control Information (UCI), transmitting the UCI on M first time-domain resources of the K first time- domain resources; wherein K is an integer greater than 1, M is a positive integer less than or equal to K (Yi, see paragraph[0306], a UE uses time resources indicated by DL scheduling or UL grant, and in order to schedule one or more  Time-domain resource block group (RBG) the following concept applies: OFDM symbols may be grouped to a time-domain RBG, and individual resource mapping per each time-domain RBG may be considered; one example of time-domain RBG is to use mini-slot size, time-domain RBG size may depend on number of slots, for example, if one slot is used, time-domain RBG size may become 2 OFDM symbols; if 2 slots are used, time-domain RBG size may become 4 OFDM symbols; if 4 slots are used, time-domain RBG size may become 8 OFDM symbols).  

Regarding claim 13. (Currently Amended) The mobile terminal according to claim 12, wherein, the transmitting circuit is specifically used for: puncturing data on each of the M first time-domain resources; transmitting the UCI carried on a punctured resource of each of the M first time-domain resources (Yi, see paragraphs [0106], data rate matching may not be performed and common or group common control may perform puncturing instead on one of the resources).

Regarding claim 15. (Currently Amended) The mobile terminal according to claim 12, data packets carried by different ones of the K first time-domain resources are the same and M is equal to K; the transmitting circuit is specifically used for: transmitting a first data packet carried on the M first time-domain resources of the K first time-domain resources, wherein the first data packet is a data packet generated by performing rate-matching on a data packet carried by any one of the first time-domain resources and the UCI (Yi,  see paragraphs [0104-0106], one of the following options may be considered for data rate matching: data rate matching may always be performed on the common or group common control channel; data rate matching may be performed only on the resource used by the detected common or group common control channel(s), or data rate matching may not be performed and common or group common control may perform puncturing).

Regarding claim 16. (Currently Amended) The mobile terminal according to claim 12, wherein, a plurality of second time-domain resources conflict with the K first time-domain resources, each second time-domain resource of the plurality of second time-domain resources is used to carry a UCI; the transmitting circuit is specifically used for transmitting a second data packet carried on the M first time-domain resources of the K first time-domain resources, wherein the second data packet comprises a UCI carried by the plurality of second time-domain resources(Yi, see paragraph[0306], a UE uses time resources indicated by DL scheduling or UL grant, and in order to schedule one or more  Time-domain resource block group (RBG) the following concept applies: OFDM symbols may be grouped to a time-domain RBG, and individual resource mapping per each time-domain RBG may be considered; one example of time-domain RBG is to use mini-slot size, time-domain RBG size may depend on number of slots, for example, if one slot is used, time-domain RBG size may become 2 OFDM symbols; if 2 slots are used, time-domain RBG size may become 4 OFDM symbols; if 4 slots are used, time-domain RBG size may become 8 OFDM symbols; instead of bitmap of each time-domain RBG, similar to frequency domain resource allocation, within each time-domain RBG, one or more OFDM symbols may be selected for scheduling by adding a few bits which are commonly applied to all time-domain RBGs).
 
Regarding claim 17. (Currently Amended) A mobile terminal, comprising: a processor, a storage, and a computer program stored on the storage and executable by the processor, wherein when the computer program is executed by the processor, the processor implements UCI transmission method (Yi, see paragraph [0045], FIG. 4, a region for UL control channel indicates a transmission area of a physical uplink control channel (PUCCH) for uplink control information (UCI)transmission), transmitting, by a mobile terminal, the UCI on M first time-domain resources of the K first time-domain resources; wherein K is an integer greater than 1, M is a positive integer less than or equal to K (Yi, see paragraph[0306], a UE uses time resources indicated by DL scheduling or UL grant, and in order to schedule one or more  time-domain resource block group (RBG), the following concept applies: OFDM symbols may be grouped to a time-domain RBG, and individual resource mapping per each time-domain RBG may be considered; one example of time-domain RBG is to use mini-slot size, time-domain RBG size may depend on number of slots, for example, if one slot is used, time-domain RBG size may become 2 OFDM symbols; if 2 slots are used, time-domain RBG size may become 4 OFDM symbols; if 4 slots are used, time-domain RBG size may become 8 OFDM symbols, and based on DL scheduling or UL grant UE selects the appropriate time-domain size).  

However, Yi does not explicitly teach the method comprises following steps:  in a case that at least one first time-domain resource of K first time-domain resources aggregated in a time domain on an uplink data channel conflicts with a second time-domain resource on an uplink control channel for carrying UC. However, Chatterjee in the same or similar field of endeavor teaches the method comprises following steps:  in a case that at least one first time-domain resource of K first time-domain resources aggregated in a time domain on an uplink data channel conflicts with a second time-domain resource on an uplink control channel for carrying UCI (Chatterjee, see paragraph [0060],  during time-domain resource configurations,  the CSS-RAR and CSS-Paging may be mapped to a subset of PRBs within the same NB, and when a Paging Occasion (PO) or the time-resources for M-PDCCH with respect to the PO fall within the RAR window for a UE such that UE may need to monitor M-PDCCH for potential RAR as well as paging transmissions; and  if aggregation of CSS-RAR and CSS-Paging are mapped to different NBs, the UE may need to prioritize between RAR and paging for the subframes with time-domain conflict in case the UE only supports reception on a single NB at a given time instance, in other words, for the latter case of resource aggregation, in order to avoid uplink conflict the CSS-RAR and CSS-Paging with UCI, resources are prioritized for transmission). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Chatterjee into Yi’s system/method because it would allow aggregation level (AL) used for M-PDCCH for paging can be fixed to the maximum AL (AL=24), and the M-PDCCH-PRB set used for the CSS-paging may be fixed to 6 PRBs of an NB).  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve minimization of the number of repetitions needed for transmitting an M-PDCCH for scheduling paging messages and thereby help reduce UE power consumption incurred due to monitoring for paging messages (Chatterjee; [0100]).
 
Regarding claim 18. (Currently Amended) A non-transitory computer-readable storage medium, wherein, a computer program is stored on the computer-readable storage medium, and when the computer program is executed by a processor, the processor implements steps of the UCI transmission method according to claim 1(Yi, see paragraph [0045], FIG. 4, a region for UL control channel indicates a transmission area of a physical uplink control channel (PUCCH) for uplink control information (UCI) transmission).   
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20200288482 to Yi in view of US. Pub. 20180212736 to Chatterjee and the combination of Yi and Chatterjee is further combined with US. Pub. 20150245232 to Luo (hereinafter “Luo”).


Regarding claim 2: Yi discloses the UCI on M first time-domain resources of the K first time-domain resources. However, Yi does not explicitly teach the method according to claim 1, wherein, the M first time-domain resources comprises: M first time-domain resources of first time-domain resources conflicting with the second time-domain resource. However, Luo in the same or similar field of endeavor teaches the method according to claim 1, wherein, the M first time-domain resources comprises: M first time-domain resources of first time-domain resources conflicting with the second time-domain resource(Luo, see paragraph[0063], for example, in one configuration, F1 may be the camped frequency (serving cell frequency), while F2 or F3 may be a neighbor frequency, and for intra time domain conflict when two devices communicate may be resolved using a time domain conflict resolution (TDCR)method, and  an intra  time domain conflict may be a TX pool on F1 and a RX pool on F1 at the same time ( both RX and TX on the same frequency), or may be a TX pool on F1 and a RX pool on F2 at the same time( both RX and TX on different frequencies)). In view of the above, having the method of Yi and then given the well-established teaching of Chatterjee, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Chatterjee as modified by Luo within the system of Yi because it would allow provide fair channel access among deployments. Furthermore, both 

Regarding claim 3: Yi discloses the UCI on M first time-domain resources of the K first time-domain resources. However, Yi does not explicitly teach the method according to claim 2, wherein, the M first time-domain resources of the first time-domain resources conflicting with the second time-domain resources, comprises: a first one, conflicting with the second time-domain resource, of the K first time-domain resources. However, Luo in the same or similar field of endeavor teaches the method according to claim 2, wherein, the M first time-domain resources of the first time-domain resources conflicting with the second time-domain resources, comprises: a first one, conflicting with the second time-domain resource, of the K first time-domain resources (Luo, see paragraph[0063], for example, in one configuration, F1 may be the camped frequency (serving cell frequency), while F2 or F3 may be a neighbor frequency, and for intra time domain conflict when two devices communicate may be resolved using a time domain conflict resolution (TDCR)method, and  an intra  time domain conflict may be a TX pool on F1 and a RX pool on F1 at the same time, or may be a TX pool on F1 and a RX pool on F2 at the same time). In view of the above, having the method of Yi and then given the well-established teaching of Chatterjee, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Chatterjee as modified by Luo within the system of Yi because it would allow provide 




Regarding claim 4: Yi discloses the UCI on M first time-domain resources of the K first time-domain resources. However, Yi does not explicitly teach the method according to claim 2, wherein, the M first time-domain resources of the first time-domain resources, supporting carrying the UCI, of the K first time-domain resources comprises: a first one, supporting carrying the UCI, of the K first time-domain resources. However, Luo in the same or similar field of endeavor teaches the method according to claim 2, wherein, the M first time-domain resources of the first time-domain resources, supporting carrying the UCI, of the K first time-domain resources comprises: a first one, supporting carrying the UCI, of the K first time-domain resources (Luo, see paragraph [0084], for examples, each of the downlink primary component carrier (DL PCC), the first downlink secondary component carrier (DL SCC), the second DL SCC, the third DL SCC, and the fourth DL SCC may be mapped to the uplink primary component carrier (UL PCC)  for purposes of reporting uplink control information (UCI) aggregation of  a first cell corresponding to the DL PCC, a second cell corresponding to the first DL SCC, a third cell corresponding to the second DL SCC, a fourth cell corresponding to the third DL SCC, and a fifth cell corresponding the fourth DL SCC may be performed; to reduce the overhead of the PUCCH carried on the UL PCC, the PUCCH may be configured such that a resource (e.g., a shared resource, such as one or more OFDM symbols) in an uplink subframe of the UL PCC  is used to report uplink control information (UCI) for each of the first cell, the second cell, the third cell, the fourth cell, and the fifth cell; a conflict for the resource in the uplink subframe may therefore exist). In view of the above, having the method of Yi and then given the well-established teaching of Chatterjee, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Chatterjee as modified by Luo within the system of Yi because it would allow provide fair channel access among deployments. Furthermore, both references deal with same field of endeavor, thus modification of Yi by Chatterjee as modified by Luo would have been to achieve reduce the frequency of collision as disclosed in Luo para 0080.








Claims 7 and 14   are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20200288482 to Yi in view of US. Pub. 20180212736 to Chatterjee and the combination of Yi and Chatterjee is further combined with US. Pub. 20160248442 to Myung (hereinafter “Myung”).


Regarding claim 7. (Currently Amended) The method according to claim 6, wherein, M is greater than 1; transmitting the UCI carried on the punctured resource of each of the M first time-domain resources, comprises: transmitting one of the M coding segments on a punctured resource of one of the M first time-domain resources (Yi, see paragraphs [0106], data rate matching may not be performed and common or group common control may perform puncturing instead on one of the resources).
 

However, Yi does not explicitly teach transmitting the UCI by repeatedly carrying the UCI on the punctured resource of each of the M first time-domain resources. However, Myung in the same or similar field of endeavor teaches transmitting the UCI by repeatedly carrying the UCI on the punctured resource of each of the M first time-domain resources (Myung, see paragraph [0178], a repetition of information bits,  and the puncturer may puncture not the repetition bits but puncture a predetermined number of bits generated by bit encoding). In view of the above, having the method of Yi and then given the well-established teaching of Chatterjee, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Chatterjee as modified by Myung within the system of Yi because it would allow deriving a theoretical 
. 


Regarding claim 14: Yi discloses the UCI on M first time-domain resources of the K first time-domain resources. However, Yi does not explicitly teach the mobile terminal according to claim 13, wherein M is greater than 1; the transmitting circuit is specifically used for: transmitting the UCI by repeatedly carrying the UCI on the punctured resource of each of the M first time-domain resources transmitting one of the M coding segments on a punctured resource of one of the M first time-domain resources. However, Myung in the same or similar field of endeavor teaches the mobile terminal according to claim 13, wherein M is greater than 1; the transmitting circuit is specifically used for: transmitting the UCI by repeatedly carrying the UCI on the punctured resource of each of the M first time-domain resources transmitting one of the M coding segments on a punctured resource of one of the M first time-domain resources(Myung, see paragraph [0178], a repetition of information bits,  and the puncturer may puncture not the repetition bits but puncture a predetermined number of bits generated by bit encoding). In view of the above, having the method of Yi and then given the well-established teaching of Chatterjee, It would have been obvious for one having ordinary .

Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive. See above:
Applicant argues that in "Feature A", which contains a case that at least one first time-domain resource of K first time- domain resources aggregated in a time domain on an uplink data channel conflicts with a second time-domain resource on an uplink control channel for carrying UCI, transmitting, by a mobile terminal, the UCI on M first time-domain resources of the K first time-domain Resources.

Examiner respectfully indicates this feature A is disclosed by the primary reference, Yi. First applicant in claim 10 disclosed the following “claim 10. (Previously Presented) The method according to claim 1, wherein, each of the K first time-domain resources is a slot; or, each of the K first time-domain resources is a symbol; or, each of the K first time-domain resources is P consecutive symbols, wherein P is an integer greater than 1.” This claim indicates K first time-domain resources is a slot or consecutive symbols, and this implies M first time-domain resources  of K first time-domain resources indicates  M first time-domain , the subframe contains 14 symbols in one TTI. A region for DL control channel indicates a transmission area of a physical downlink control channel (PDCCH) for Downlink control information (DCI) transmission, and a region for UL control channel indicates a transmission area of a physical uplink control channel (PUCCH) for uplink control information (UCI) transmission, and UL specific information such as UL grant. Also, the control information transmitted by the UE to the eNB through the UCI may include a hybrid automatic repeat request (HARQ) acknowledgement/non-acknowledgement (ACK/NACK) report for the DL data, a channel state information (CSI) report on the DL channel status, and a scheduling request (SR). The remaining symbols may be used for DL data transmission (e.g. physical downlink shared channel (PDSCH)) or for UL data transmission (e.g. physical uplink shared channel (PUSCH)). 

Applicant argues the in "Feature B" wherein K is an integer greater than 1, M is a positive integer less than or equal to K.

Examiner respectfully indicates Yi teaches K and M integers greater than 1, since slot or consecutive symbols represent K, and M is a subset of K, and since a slot contains up to 7 (6) symbols, which the number of slot is represented by a positive integer and greater than 1.

Applicant indicates that Applicant disagrees with this rejection. Paragraph 0306 of Yi is described under a condition of "5. Resource Allocation" described in paragraph 

Examiner respectfully disagrees with applicant regarding the above statement, Examiner direct applicant to see the above response given for similar argument.

Applicant argues that the technical solution of claim 1 of the present application describes a single action performed under a condition "in a case that at least one first time-domain resource of K first time- domain resources aggregated in a time domain on an uplink data channel conflicts with a second time-domain resource on an uplink control channel for carrying UCI". The technical solution of claim 1 of the present application should be considered as a whole, which is a condition plus the action. Only the condition is met, the step of transmitting is performed. It is improper to divide the action and the condition of claim 1 into two parts, and search grounds 

Examiner respectfully disagrees with applicant, Examiner see the said claim does not meet the condition and the cause because according to the definition of K and M time-domain resources, a conflict may not happen because these resources in consecutive locations independent of where the flow information one after the other, i.e., the symbol the is first flows first and the symbol that is placed second flows second. The office action using the secondary reference Chatterjee showed how conflict happens and how to avoid it, and this explains the motivation to Chatterjee.

Applicant argues that the claim amendments, taken as a whole, render the rejections moot. In light of the references as now understood by Applicant and the amendments made herein, claims 1, 12, and 17 appear to be allowable. Applicant therefore requests the Examiner to withdraw the rejections under 35 U.S.C. § 103 of claims 1, 12, 17 and of the claims which depend therefrom. Applicant notes that portions of the claims other than those specifically amended and/or mentioned above may contribute to patentability. 

Examiner respectfully disagrees with applicant because no amendment to the claims is performed.


Examiner respectfully indicates the decision by the previous office action is still valid for reasons given in the response to applicant’s arguments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


//DEBEBE A ASEFA/ Examiner, Art Unit 2476                                                                                                                                                                                                       



                                                                          /AYAZ R SHEIKH/                                                                          Supervisory Patent Examiner, Art Unit 2476